Citation Nr: 0030395	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  91-12 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for diverticulosis of 
the sigmoid colon, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for postoperative 
residuals of a right parotid tumor with impairment of the 
seventh facial cranial nerve, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, attorney-
at-law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1954 
to September 1957, and from August 1959 to August 1979.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This 
case was remanded by the Board in June 1991 and December 
1994.  In September 1999, the Board issued a decision which 
denied the veteran's claim for a rating in excess of 30 
percent for diverticulosis of the sigmoid colon, and denied 
his claim for a rating in excess of 10 percent for 
postoperative residuals of a right parotid tumor with 
impairment of the seventh facial cranial nerve.  The veteran 
appealed this decision, and in April 2000 the United States 
Court of Appeals for Veterans Claims (Court) granted a joint 
motion of the parties, and vacated the Board's September 1999 
decision.  Thereafter, the case was returned to the Board.


REMAND

Briefly, the joint motion for remand essentially indicated 
that further consideration of whether the veteran is entitled 
to an extra-schedular rating for diverticulosis of the 
sigmoid colon is warranted in light of statements by the 
veteran suggesting that his disability affected his 
employment as well as statements by two physicians supportive 
of his contentions.  
 
The joint motion for remand also requested that the Board 
consider whether, in connection with the claim for an 
increased rating for postoperative residuals of a right 
parotid tumor, the veteran is entitled to a rating pursuant 
to 38 C.F.R. § 4.84a, Diagnostic Code 6001, for keratitis, 
since the veteran has been diagnosed with keratitis affecting 
his right eye.  Contrary to the understanding of the 
veteran's representative, however, service connection for 
right eye disability, including keratitis, is not in effect.  
The record reflects that the RO has not addressed the issue 
of entitlement to service connection on a secondary basis for 
right eye disability.  The record also reflects that the 
issue of entitlement to service connection on a secondary 
basis for right tear duct disability is raised by the record, 
but has not been addressed by the RO.

The Board lastly notes that the joint motion for remand 
requested that the Board consider whether an examination of 
the veteran's neck scar resulting from the removal of his 
right parotid tumor is warranted.

In light of the above, the Board concludes that further 
development is warranted.  Accordingly, this case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the 
veteran, through his representative, 
and request that he identify the 
names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran of this and 
request him to provide a copy of the 
outstanding medical records.

3.  The RO should also contact the 
veteran, through his representative, 
and request that he submit evidence 
concerning the impact of his 
diverticulosis of the sigmoid colon, 
postoperative residuals of his right 
parotid tumor removal, and service-
connected neck scar on his 
employment.  If requested by the 
veteran, the RO should assist the 
veteran in obtaining such evidence.

4.  Then, the RO should arrange for 
the veteran to undergo a VA 
examination by a physician with 
appropriate expertise to determine 
the current severity of the 
veteran's service connected 
diverticulosis of the sigmoid colon.  
All indicated studies should be 
performed and all findings should be 
reported in detail.  The 
manifestations of the service-
connected disability should be 
distinguished from those of any 
other gastrointestinal disorder 
present.  The examiner should also 
be requested to provide an opinion 
with respect to the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
veteran's claims file, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect that a review of the 
claims file was made.  The 
examination report must be typed.

5.  The veteran should also be 
provided VA ophthalmology and 
neurology examinations by physicians 
with appropriate expertise to 
determine the nature and extent of 
the veteran's postoperative 
residuals of a right parotid tumor 
with impairment of the seventh 
facial cranial nerve; the nature, 
extent and etiology of any right eye 
disability; and the nature, extent 
and etiology of any right tear duct 
disability.  All indicated tests 
should be conducted, and the 
examiners are to set forth all 
findings in detail.  With respect to 
any right eye or tear duct 
disability identified, the examiners 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that such right eye 
or tear duct disability was caused 
or chronically worsened by the 
veteran's service-connected 
postoperative residuals of a right 
parotid tumor. 

The examiners should also be 
requested to provide an opinion with 
respect to the impact of the 
veteran's service-connected 
postoperative residuals of a right 
parotid tumor with impairment of the 
seventh facial cranial nerve on his 
ability to work.  The complete 
rationale for all opinions expressed 
should also be provided.  The claims 
folder, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiners.  The 
examination reports are to reflect 
that a review of the claims file was 
made.  The examination reports must 
be typed. 

6.  The RO should also arrange for 
the veteran to undergo a VA surgical 
examination by a physician with 
appropriate expertise to determine 
the nature and extent of impairment 
from the neck scar resulting from 
the veteran's right parotid tumor 
removal.  Any indicated studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should specifically be 
requested to indicate whether there 
is any tenderness, pain, poor 
nourishment, ulceration or 
functional limitation associated 
with the service-connected scar, as 
well as any disfigurement.  Color 
photographs of the scar should be 
taken.  In addition, the examiner 
should provide an opinion concerning 
the impact of the service-connected 
neck scar on the veteran's ability 
to work.  The rationale for all 
opinions expressed should be 
explained.  The veteran's claims 
file must be made available to and 
reviewed by the examiner.  The 
examination report is to reflect 
that a review of the claims file was 
made.  The examination report must 
be typed.  

7.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Then, the RO should adjudicate the 
issues of entitlement to service 
connection on a secondary basis for 
right eye and right tear duct 
disability and the issue of 
entitlement to a compensable rating 
for the service-connected neck scar 
resulting from the removal of the 
veteran's right parotid tumor; and 
readjudicate the issues of 
entitlement to increased ratings for 
diverticulosis of the sigmoid colon 
and for postoperative residuals of a 
right parotid tumor with impairment 
of the seventh facial cranial nerve.  
The RO should also consider whether 
the case should be forwarded to the 
Director of the VA Compensation and 
Pension Service for extra-schedular 
consideration.

8.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, or if a timely Notice 
of Disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental 
Statement of the Case for the issues 
in appellate status and inform the 
veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran and 
his representative should then be 
provided an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 2 -


